Citation Nr: 1747754	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).  

2.  Entitlement to service connection for cold weather injury residuals of the right lower extremity and foot, to include frostbite.  

3.  Entitlement to service connection for cold weather injury residuals of the left lower extremity and foot, to include frostbite.  

4.  Entitlement to service connection for arthritis, to include as secondary to cold weather injury residuals.  

5.  Entitlement to service connection for gout, to include as secondary to cold weather injury residuals.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for an eye disorder, to include ultraviolet keratitis.  

8.  Entitlement to service connection for a gastrointestinal disorder, to include colitis, to include as secondary to an acquired psychiatric disorder and a kidney disorder.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, to include as secondary to service-connected disabilities.  

10.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss, tinnitus, and an acquired psychiatric disorder.  

11.  Entitlement to service connection for a kidney disorder, to include as secondary to hypertension and cold weather injury residuals.  

12.  Entitlement to service connection for a skin disorder, to include tinea versicolor.  

13.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, an acquired psychiatric disorder, and cold weather injury residuals.  

14.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cold weather injury residuals, arthritis, gout, hypertension, an eye disorder, a gastrointestinal disorder, an acquired psychiatric disorder, vertigo, a kidney disorder, a skin disorder, and erectile dysfunction, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence weighs against finding that the Veteran's diabetes had its onset in or is otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran used VA Form 21-526EZ to file a Fully Developed Claim in June 2014.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

All identified, available medical records have been obtained and considered, including private records.  In September 2014, VA sent the Veteran a notice informing him that his service treatment records were destroyed by a fire at the National Personnel Records Center.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The evidence establishes a current diagnosis of diabetes, however, the Veteran does not assert, and there is no indication from the record, that his diabetes had its onset in or is otherwise related to service.  Accordingly, without an established event, injury, or disease in service, the Board finds that VA's duty to assist to provide an examination has not been triggered regarding his claim for diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the foregoing, the Board will proceed to the merits of the appeal.  It is recognized that there is a heightened obligation to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Certain chronic diseases, including diabetes, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for diabetes have not been met.

A February 2012 record reflects the first evidence of a diagnosis of diabetes in the record, more than 50 years after service.  06/10/2014 VBMS, Medical-Non-Government No. 2, p. 6.  The Veteran does not assert, and there is no indication from the record, that his diabetes had its onset in or is otherwise related to service.  As previously noted, without an established event, injury, or disease in service, VA's duty to assist to provide an examination has not been triggered.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's diabetes had its onset in or is otherwise related to his period of active service.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes is denied.  


REMAND

The record reflects that the Veteran received treatment at Lincoln Nephrology and Hypertension in Lincoln, Nebraska.  It does not appear that attempts have been made to obtain those records.  

The Veteran claims he experiences frostbite residuals due to cold weather injuries sustained during his period of active service, including arthritis and gout.  The Veteran submitted photographs demonstrating the cold weather conditions while he was stationed in the Korean Demilitarized Zone (DMZ).  A private physician opined that the Veteran's arthritis in his ankles, knees, and hips could be attributed to exposure to extreme cold in service.  Thus, the Board finds that the evidence indicates a possible nexus between his current arthritis and gout and his period of active service.  See McLendon, 20 Vet. App. at 83 (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  An examination is necessary to determine what cold injury residuals, if any, existed during the period on appeal other than those symptoms associated with arthritis and gout.  Accordingly, the Veteran should be afforded VA examinations to determine whether any current cold injury residuals, arthritis, or gout had their onset in or are otherwise related to his period of active service, as well as whether arthritis or gout is secondary to cold weather injury residuals.  For the purposes of rendering nexus opinions, the examiners should presume that the Veteran suffered cold weather injuries during his period of active service.  

The Veterans Benefits Administration Manual M21-1 (Manual) acknowledges the following in regards to cold weather injuries:

General.  Injury by cold causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  Exposure to damp cold (temperatures around freezing) causes frostnip and immersion (trench) foot.  Exposure to dry cold (temperatures well below freezing) causes frostbite.  In severe cases there may be loss of fingers, toes, earlobes, tip of nose, etc.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  The fact that the immediate effects of cold injury may have been characterized as "acute" or "healed" does not preclude development of disability at the original site of injury many years later.  

Chronic Effects of Exposure.  Veterans with a history of cold injury may experience the following signs and symptoms at the site of the original injury:  chronic fungus infection of the feet, disturbances of nail growth, hyperhidrosis, chronic pain of the causalgia type, abnormal skin color or thickness, cold sensitization, joint pain or stiffness, Raynaud's phenomenon, weakness of hands or feet, night pain, weak or fallen arches, edema, numbness, paresthesias, breakdown or ulceration of cold injury scars, vascular insufficiency (indicated by edema, shiny, atrophic skin, or hair loss).  They also face an increased risk of developing the following conditions at the site of the original injury:  peripheral neuropathy, squamous cell carcinoma of the skin (at the site of the scar from a cold injury), arthritis or other bone abnormalities (osteoporosis, subarticular punched out lesions).  Service connection for these residuals may be in order if they arise in the area of a cold injury incurred during military service unless an intercurrent nonservice-connected cause is determined.  The fact that a nonservice-connected systemic disease that could produce similar findings is present, or that other areas of the body not affected by cold injury have similar findings, does not necessarily preclude service connection for such conditions in the cold injured areas.  When considering the possibility of intercurrent cause, reasonable doubt, as defined in 38 C.F.R. § 3.102, will always be resolved in the veteran's favor.

The Veteran claims that his current hypertension and kidney disorder are directly related to his period of active service.  The Veteran contends that he has experienced high blood pressure since active service.  12/26/2014 VBMS, NOD.  A private physician opined that the Veteran's active service could have contributed to his high blood pressure and kidney failure, thus indicating a possible nexus between his current hypertension and kidney disorder and his period of active service.  See McLendon, 20 Vet. App. at 83.  The Veteran also claims that his kidney disorder is secondary to his hypertension and cold weather injury residuals.  Accordingly, the Veteran should be afforded VA examinations to determine whether his hypertension or kidney disorder had their onset in or are otherwise related to his period of service.  The Veteran is competent to report experiencing high blood pressure as a contemporary diagnosis, and such lay statements should be properly considered by the examiner.  See Jandreau, 492 F.3d at 1377.  

In a statement received by VA in December 2014, the Veteran contends that during basic training, his unit went out into the snow to find a lost soldier.  12/04/2014 VBMS, VA 21-4138.  He claims that felt as if someone had poured sand in his eyes and he had to be lead around for a week until his vision returned.  The Veteran states that he was treated with eye drops at the time and that his night vision has been adversely impacted since.  An examination is necessary to determine whether the Veteran currently has an eye disorder, to include ultraviolet keratitis, and, if so, whether any such disorder is related to his period of active service.  See McLendon, 20 Vet. App. at 83.  For the purpose of rendering an opinion, the examiner should presume that the in-service injury occurred as described by the Veteran.  

The record reflects a diagnosis of depression, which the Veteran contends is related to his period of service, as well as due to current medical issues.  In December 2014, a VA examiner appears to have opined that the Veteran's depressive disorder is due to his kidney disorder, and aggravated by hypertension, diabetes, and arthritis.  The examiner's statement as to the relationship between depressive disorder and hearing loss and tinnitus is unclear.  Additionally, the examiner did not offer an opinion as to whether there is any relationship between a current psychiatric disorder and service.  12/23/2014 VBMS, C&P Exam.  Accordingly, an examination is necessary to determine whether the Veteran currently has an acquired psychiatric disorder, to include depressive disorder, and, if so, whether any such disorder is related to his period of active service and/or secondary to his service-connected disabilities.  

The record reflects a diagnosis of colitis, which the Veteran contends is related to his period of service, as well as secondary to an acquired psychiatric disorder, a kidney disorder, and/or medications for service-connected disabilities.  12/04/2014 VBMS, VA 21-4138.  In December 2014, a VA examiner opined that the Veteran's gastrointestinal disorder is not due to or aggravated by his service-connected hearing loss and tinnitus.  12/23/2014 VBMS, C&P Exam, p. 2.  An examination is necessary to determine whether any diagnosed gastrointestinal disorder, including colitis, is related to the Veteran's period of active service, or secondary to an acquired psychiatric disorder or kidney disorder.  

The record appears to contain a diagnosis of tinea versicolor, which the Veteran contends is related to his period of service.  12/31/2014 VBMS, Medical-Non-Government, pp. 4-5.  In a statement received by VA in December 2014, the Veteran claims that he was treated for a fungal rash of the upper torso during service and has continued to have flare-ups since, particularly when he is in the sun or heat.  12/04/2014 VBMS, VA 21-4138.  Accordingly, an examination is necessary to identify all current skin disorders during the period on appeal, and whether any diagnosed skin disorder had its onset in or is otherwise related to the Veteran's period of active service.  For the purpose of rendering an opinion, the examiner should presume that the Veteran was treated for a fungal infection during service, as the Veteran is competent to report a contemporaneous diagnosis.  See Jandreau, 492 F.3d at 1377.  

The record reflects a diagnosis of erectile dysfunction, which the Veteran contends is related to his period of service, as well as secondary to an acquired psychiatric disorder, hypertension, cold weather injury residuals, and/or medications for service-connected disabilities.  12/04/2014 VBMS, VA 21-4138.  In December 2014, a VA examiner opined that the Veteran's erectile dysfunction is not due to or aggravated by his service-connected hearing loss and tinnitus.  12/23/2014 VBMS, C&P Exam, pp. 1-2.  An examination is necessary to determine whether erectile dysfunction is related to the Veteran's period of active service, and/or secondary to an acquired psychiatric disorder, hypertension, or cold weather injury residuals.  

The Veteran contends that his vertigo is related to his period of active service and secondary to hearing loss, tinnitus, and/or medications for service-connected disabilities.  12/04/2014 VBMS, VA 21-4138.  In January 2015, a VA examiner opined that it is less likely than not that the Veteran's vertigo and balance problems are due to or have been aggravated by his service-connected bilateral hearing loss and tinnitus.  01/12/2915 VBMS, C&P Exam, pp. 4-5.  In June 2015, VA received medical literature submitted by the Veteran discussing the relationship between balance issues and hearing loss and depression, as well as a side effect of citalopram.  06/08/2015 VBMS, Correspondence.  Accordingly, an addendum opinion is necessary to address any relationship to service and medications for service-connected disabilities, as well as to discuss what impact, if any, the medical literature has on the examiner's previous opinion.  

The Veteran claims that he is unable to maintain gainful employment due to his bilateral hearing loss and cold weather injury residuals.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims for service connection for cold weather injury residuals, gout, and arthritis, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual file all outstanding VA treatment records.  

2.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to the claims on appeal, including treatment records from Lincoln Nephrology and Hypertension in Lincoln, Nebraska.  Then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  

3.  Invite the Veteran to submit lay or medical evidence from himself and from other individuals who have first-hand knowledge of any in-service and post-service injuries, symptoms, or treatment related to the issues on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence.

4.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine whether the Veteran has current cold weather injury residuals and, if so, their etiology.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Does the Veteran have current cold weather injury residuals (or had cold weather injury residuals during the period of April 14, 2014, to present)?  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Whether it is at least as likely as not that any diagnosed current cold weather injury residuals had their onset during or are otherwise related to the Veteran's period of active service.  For the purpose of rendering this opinion, the examiner should presume that the Veteran suffered cold weather injuries during his period of active service.  The examiner should specifically consider and discuss the Manual's provisions related to cold weather injuries, as set forth above.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

5.  After completing directives #1-4, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's arthritis.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not that the Veteran's arthritis had its onset in or is otherwise related to his period of active service.  For the purpose of rendering this opinion, the examiner should presume that the Veteran suffered cold weather injuries during his period of active service.  The examiner should specifically consider and discuss the Manual's provisions related to cold weather injuries, as set forth above.  

b.  Whether it is at least as likely as not that arthritis became manifest to a degree of 10 percent or more within one year of December 9, 1958.  

c.  Whether it is at least as likely as not that arthritis was caused by any diagnosed cold weather injury residuals.  

d.  Whether it is as least as likely as not that arthritis has been aggravated (i.e., worsened beyond the normal progression of that disease) by any diagnosed cold weather injury residuals.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

6.  After completing directives #1-4, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's gout.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not that the Veteran's gout had its onset in or is otherwise related to his period of active service.  For the purpose of rendering this opinion, the examiner should presume that the Veteran suffered cold weather injuries during his period of active service.  The examiner should specifically consider and discuss the Manual's provisions related to cold weather injuries, as set forth above.  

b.  Whether it is at least as likely as not that gout was caused by any diagnosed cold weather injury residuals.  

c.  Whether it is as least as likely as not that gout has been aggravated (i.e., worsened beyond the normal progression of that disease) by any diagnosed cold weather injury residuals.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

7.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's hypertension.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not that the Veteran's hypertension had its onset in or is otherwise related to his period of active service.  The examiner should properly consider the Veteran's lay contention that he experienced high blood pressure since service.  

b.  Whether it is at least as likely as not that hypertension became manifest to a degree of 10 percent or more within one year of December 9, 1958.  The examiner should properly consider the Veteran's lay contention that he experienced high blood pressure since service.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

8.  After completing directives #1-4, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's kidney disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not that the Veteran's kidney disorder had its onset in or is otherwise related to his period of active service.  

b.  Whether it is at least as likely as not that a kidney disorder was caused by hypertension and/or any diagnosed cold weather injury residuals.  

c.  Whether it is as least as likely as not that a kidney disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by hypertension and/or any diagnosed cold weather injury residuals.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

9.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine whether the Veteran has a current eye disorder and, if so, its etiology.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Does the Veteran have an eye disorder, to include ultraviolet keratitis (or had an eye disorder during the period of December 4, 2014, to present)?  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Whether it is at least as likely as not that any diagnosed eye disorder had its onset during or is otherwise related to the Veteran's period of active service.  For the purpose of rendering this opinion, the examiner should presume that the Veteran was treated for an eye injury in service, as described by the Veteran.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

10.  After completing directives #1-3, request an opinion from a VA psychologist or psychiatrist as to the nature and etiology of any current psychiatric disorder(s).  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all acquired psychiatric disorders that are currently present (or present during the period of December 4, 2014, to present).  

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For any diagnosed psychiatric disorder, to include depressive disorder, is it at least as likely as not that the disorder manifested during or is otherwise related to the Veteran's period of active service?  

c.  Whether it is at least as likely as not that any diagnosed psychiatric disorder was caused by the Veteran's service-connected disabilities.  

d.  Whether it is as least as likely as not that any diagnosed psychiatric disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities.  

In the event any of the issues on appeal are granted subsequent to this examination, the AOJ should obtain an addendum opinion as to questions (c) and (d), in order to address any newly service-connected disabilities.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

11.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine the etiology of any diagnosed gastrointestinal disorder, to include colitis.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not that any diagnosed gastrointestinal disorder, to include colitis, had its onset in or is otherwise related to the Veteran's period of active service.  

b.  Whether it is at least as likely as not that any diagnosed gastrointestinal disorder, to include colitis, was caused by a kidney disorder and/or an acquired psychiatric disorder.  

c.  Whether it is as least as likely as not that any diagnosed gastrointestinal disorder, to include colitis, has been aggravated (i.e., worsened beyond the normal progression of that disease) by a kidney disorder and/or an acquired psychiatric disorder.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

d.  Whether it is at least as likely as not that any diagnosed gastrointestinal disorder, to include colitis, was caused by any medications taken by the Veteran for his service-connected disabilities.  

e.  Whether it is as least as likely as not that any diagnosed gastrointestinal disorder, to include colitis, has been aggravated (i.e., worsened beyond the normal progression of that disease) by any medications taken by the Veteran for his service-connected disabilities.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

In the event any of the issues on appeal are granted subsequent to this examination, the AOJ should obtain an addendum opinion as to questions (d) and (e), in order to address any newly service-connected disabilities.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

12.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine whether the Veteran has a current skin disorder and, if so, its etiology.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Does the Veteran have a skin disorder, to include tinea versicolor (or had a skin disorder during the period of December 4, 2014, to present)?  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Whether it is at least as likely as not that any diagnosed skin disorder had its onset during or is otherwise related to the Veteran's period of active service.  For the purpose of rendering this opinion, the examiner should presume that the Veteran was treated for a fungal infection of his torso during service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

13.  After completing directives #1-3, schedule an examination with an appropriate examiner to determine the etiology of the Veteran's erectile dysfunction.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not that the Veteran's erectile dysfunction had its onset in or is otherwise related to his period of active service.  

b.  Whether it is at least as likely as not that erectile dysfunction was caused by an acquired psychiatric disorder, hypertension, and/or any diagnosed cold weather injury residuals.  

c.  Whether it is as least as likely as not that erectile dysfunction has been aggravated (i.e., worsened beyond the normal progression of that disease) by an acquired psychiatric disorder, hypertension, and/or any diagnosed cold weather injury residuals.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

d.  Whether it is at least as likely as not that erectile dysfunction was caused by any medications taken by the Veteran for his service-connected disabilities.  

e.  Whether it is as least as likely as not that erectile dysfunction has been aggravated (i.e., worsened beyond the normal progression of that disease) by any medications taken by the Veteran for his service-connected disabilities.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

In the event any of the issues on appeal are granted subsequent to this examination, the AOJ should obtain an addendum opinion as to questions (d) and (e), in order to address any newly service-connected disabilities.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

14.  After completing directives #1-3, provide the virtual file to the examiner who provided the January 2015 opinion, or another appropriate VA examiner, to obtain an addendum etiology opinion as to the Veteran's vertigo.  An in-person examination is not required unless deemed necessary by the examiner.  The VA clinician should review the virtual file, including a copy of this Remand.  The VA clinician should address the following:  

a.  Whether it is at least as likely as not that the Veteran's vertigo had its onset in or is otherwise related to his period of active service.  

b.  Whether it is at least as likely as not that vertigo was caused by the Veteran's service connected disabilities.  The clinician should consider and discuss medical literature received by VA in June 2015 discussing the relationship between balance issues and hearing loss.  

c.  Whether it is as least as likely as not that vertigo has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service connected disabilities.  The clinician should consider and discuss medical literature received by VA in June 2015 discussing the relationship between balance issues and hearing loss.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

d.  Whether it is at least as likely as not that vertigo was caused by an acquired psychiatric disorder.  The clinician should consider and discuss medical literature received by VA in June 2015 discussing the relationship between balance issues and depression.

e.  Whether it is as least as likely as not that vertigo has been aggravated (i.e., worsened beyond the normal progression of that disease) by an acquired psychiatric disorder.  The clinician should consider and discuss medical literature received by VA in June 2015 discussing the relationship between balance issues and depression.

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

f.  Whether it is at least as likely as not that vertigo was caused by any medications taken by the Veteran for his service-connected disabilities.  

g.  Whether it is as least as likely as not that vertigo has been aggravated (i.e., worsened beyond the normal progression of that disease) by any medications taken by the Veteran for his service-connected disabilities.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

In the event any of the issues on appeal are granted subsequent to this examination, the AOJ should obtain an addendum opinion as to questions (f) and (g), to include any newly service-connected disabilities.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

15.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


